1824.[NOTE. The foregoing statement of the facts and decision was taken from the report of the case as determined by the supreme court. Bank of U. S. v. Dandridge, 12 Wheat. (25 U. S.) 64. See the dissenting opinion of Mr. Chief Justice Marshall. The opinion of the circuit court is nowhere reported, and is not now accessible.[On writ of error the judgment of the circuit court was reversed by the supreme court (Mr. Justice Story delivering the opinion) on the ground that the acts of artificial persons afford the same presumptions as the acts of natural persons. “If a person acts notoriously as cashier of a bank, and is recognized by tbe directors or by the corporation as an existing officer, a regular appointment will be presumed; and his acts as cashier will bind the corporation, although no written proof is or can be adduced of his appointment.” Mr Chief Justice Marshall delivered a dissenting opinion, giving the reasons for the decision below. Bank of U. S. v. Dandridge, 12 Wheat. (25 U. S.)